JUDGMENT
MUSGRAVE, Senior Judge:
Upon consideration of plaintiff’s amended motion for default judgment and the lack of any response from the remaining defendants to the Court’s Order to Show Cause dated September 12, 2008, it is hereby
ORDERED that plaintiff’s motion is granted; and it is further
ORDERED that judgment is entered in favor of the plaintiff The United States against defendants Cheng Teng, Carlos Pasera, and M&T Progressions, jointly and severally, for antidumping duties in the amount of $23,164.88, plus penalties in the amount of $553,713 pursuant to 19 U.S.C. § 1592(c)(1), plus prejudgment and post-judgment interest in the amount(s) established by 28 U.S.C. §§ 1961(a) and (b).